DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 2005/0096873) alternately Lee et al. (US 2010/0023307).
Regarding Claims 1 and 13. Klein teaches a method for monitoring health and predicting failure of an electro-mechanical machine (101), the method (system: as cited in claim 13) comprising (abstract; fig. 4 & fig. 5): 
receiving, by a monitoring device (400), a plurality of operational parameters with respect to the electro-mechanical machine ([0010], [0049]-[0052]);
 determining, by the monitoring device (400), a set of features and a set of events associated with the electro-mechanical machine (101) based on the plurality of operational parameters([0012],[0052]); 
([0053]), wherein the one or more fault signatures are indicative of a possible fault (signature types are advantageously selected depending on the known failure modes and their mechanism so as to focus the observation on the domains and pointers relevant to the expected phenomena, or failure mechanism: [0053]), and wherein the plurality of pre-defined fault signatures is provided in a fault signature library deployed on the monitoring device (400)( 440: fig. 4;[0010], [0011],[0053]; claim 1,24); and 
determining, by the monitoring device  , at least one of a time to the possible failure and a remaining useful life of the electro-mechanical machine   based on at least one of the plurality of operational parameters, the set of features, the set of events, or the one or more fault signature by using a hybrid machine learning model, wherein the hybrid machine learning model is pre-trained multi-dimensional multi-variable machine learning model deployed on the monitoring device   and is based on domain knowledge with respect to the electro-mechanical machine ([0012], [0087], [0109]-[0112], claim 12-13); and 
providing, by the monitoring device, at least one of the time to the possible failure and the remaining useful life of the electro-mechanical machine  for rendering([0013], [0044], [0100], [0102], [0110], [0130]; claim 34).

Regarding Claim 2:  Klein further teaches sending, by the monitoring device  , field data to an analytics server  communicatively coupled to the monitoring device  , wherein the field data comprises the plurality of operational parameters, the set of features, the set of events, the one or more fault signatures, the time to the possible failure, and the remaining useful life(250: fig.5; [0053]-[0057]).

Regarding Claim 3:  Klein further teaches receiving, by the monitoring device (102), an updated hybrid machine learning model and an updated fault signature library at a periodical interval from the analytics server, wherein the updated hybrid machine learning model and the updated fault signature library is generated by the analytics server   based on the field data received from a plurality of monitoring devices, and wherein the updated hybrid machine learning model and the updated fault signature library is employed for monitoring of health and predicting failure of the electro-mechanical machine ([0053]-[0057]).

Regarding Claim 4:  Klein further teaches determining, by the monitoring device, a feature health index associated with each feature of the set of features; computing, by the monitoring device  , an overall health value of the electro- mechanical machine , based on the each of the feature health indexes associated with each feature of the set of features; providing, by the monitoring device  , each of the feature health indexes and the overall health value of the electro-mechanical machine, for rendering (abstract, claim 1; [0009]).
Regarding Claims 5 and 16:  Klein further teaches rendering, via a user interface, the feature health index, the overall health value of the electro-mechanical machine (104), the time to the possible failure, or the remaining useful life in one of a plurality of predefined color zones for the feature health index, overall health value, the time to the possible failure, or the remaining useful life, respectively(HUMS computer, LUI: [0050]).

Regarding Claims 6:  Klein further teaches determining at least one of a mean time to repair (MTTR) for the electro-mechanical machine   or a mean time between failures (MTBF) for the electro-mechanical machine  , using hybrid machine learning model, wherein the MTTR and the MTBF are part of field data of the electro-mechanical machine ([0103], [0130], [0132]).

Regarding Claim 7:  Klein further teaches determining the time to the possible failure or the remaining useful life comprises: comparing a value of a corresponding output of the hybrid machine learning model with a corresponding threshold value ([0110], [0130]).

Regarding Claim 8:  Klein further teaches the domain knowledge with respect to the electro- mechanical machine   comprises at least one of a simulated model of the electromechanical machine  , a known behavior of the electro-mechanical machine  , a simulated behavior of the electro-mechanical machine  , or a historical field behavior of the electro-mechanical machine   installed in similar environment([0115]-[0117], [0123]).

Regarding Claim 9:  Klein further teaches the plurality of operational parameters comprise a load weight value, a temperature value, a vibration value, a pressure value, a current value, a rate of flow, and a revolution per minute (RPM) value(0012).

Regarding Claim 10:  Klein further teaches the set of features comprise at least overload count, overheat count, high vibrational count, high pressure count, high current count, high rotational count, or weighted vibration anomaly count ([0087], [0013], [0131]).

Regarding Claim 11:  Klein further teaches receiving the plurality of operational parameters related to the electro-mechanical machine  further comprises: receiving one or more signals representative of the plurality of parameters([0010], [0049]-[0052]), wherein the one or more signals are obtained by the one or more sensors (116), and wherein the one or more signals are obtained in a frequency domain (0143-0145).

Regarding Claim 12:  Klein further teaches obtaining the one or more signals in the frequency domain further comprises: obtaining one or more signals in a time domain; and generating one or more signals in the frequency domain, corresponding to the one or more signals obtained in the time domain, using spectral analysis ([0030],[0146]).

Regarding Claims 14:  Klein further teaches comprising a one or more of sensors  communicatively coupled to the monitoring device  , the one or more sensors   configured to acquire the plurality of operational parameters with respect to the electro- mechanical machine (111, 112: fig.4).

Regarding Claim 15: Claim 15 is substantially the same as part of claims 2 and 3 and  therefore, rejected for the same as noted for claims  2 and 3.
-----------------------------Alternately --------------------------

Regarding Claims 1 and 13. Lee teaches a method for monitoring health and predicting failure of an electro-mechanical machine , the method (system: as cited in claim 13) comprising (abstract; fig. 1 and 7): 
receiving, by a monitoring device(fig.7), a plurality of operational parameters with respect to the electro-mechanical machine (2: fig.1 );
 determining, by the monitoring device (fig.7), a set of features and a set of events associated with the electro-mechanical machine  based on the plurality of operational parameters(4: fig. 1); 
detecting, by the monitoring device (fig.7), one or more fault signatures associated the electro-mechanical machine based on at least one of the plurality of operational parameters, the set of features, or the set of events by referring to a plurality of pre-defined fault signatures (faulty base line: abstract and fig. 5B); and 
determining, by the monitoring device  , at least one of a time to the possible failure and a remaining useful life of the electro-mechanical machine   based on at least (8,12,14,16); and 
providing, by the monitoring device, at least one of the time to the possible failure and the remaining useful life of the electro-mechanical machine  for rendering(18: fig.1; fig.6;[0019]-[0101]; abstract ).
Regarding Claims 2-12 and 14-16: Lee further teaches all the limitations  as cited in Claims 2-12 and 14-16 (see [0019]-[0110])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Muto (US 2018/0157249) disclose An abnormality detecting apparatus disclosed herein includes one or more sensors which measure a variety of conditions of a detecting object.
b) Yuan et al. (US 8,886,574) disclose A generalized pattern recognition is used to identify faults in machine condition monitoring. Pattern clusters are identified in operating data.
c) Herzong (US 2013/0024415) disclose The method involves obtaining reference data that indicates the normal operational state of the object and obtaining input pattern arrays. Each input pattern array has multiple time-ordered input vectors 
d) Wegerich (US 2009/0037772) disclose A method and apparatus are provided for diagnosing faults in a monitored system. Estimates of parameter data are generated from the system with reference parameter data characteristic of known behavior of the system. The generated estimates of the parameter data are compared with measured parameter data. A residual is determined for each of the parameters based on a relationship between the estimates of the parameter data and the measured parameter data. A fuzzy classification rule is implemented to determine a likelihood that a predetermined fault exists by using residuals for parameters used to indicate the existence of the predetermined fault.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864